NO. 07-04-0339-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



AUGUST 18, 2004



______________________________





VICTOR VASQUEZ, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE COUNTY COURT OF HALE COUNTY;



NO. 2002C-948; HONORABLE BILL HOLLARS, JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

ON ABATEMENT AND REMAND

Appellant, Victor Vasquez appeals from a judgment and conviction of driving while intoxicated.  Appellant filed his Notice of Appeal with the trial court on June 24, 2004 and a copy was filed with this court on June 25, 2004.   

To determine jurisdiction it is necessary for this court to abate and remand this cause to the trial court for entry of a judgment nunc pro tunc reflecting the dates that (1) judgment was entered, (2) sentence was imposed and (3) sentence was to commence,  in accordance with Code of Crim. Proc. Ann. art. 42.01 § 1.16, 17, 18 (Vernon 2000).  

Upon remand, the trial court is directed to cause entry of the nunc pro tunc judgment specified in this order and have the trial court clerk supplement the record to include the judgment nunc pro tunc entered in accordance with this order.  Absent a request for extension of time, the supplemental record is to be filed with this court no later than September 20,  2004.  



Per Curiam



Do not publish.